Citation Nr: 0920027	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of a medial meniscus tear of the 
right knee.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from June 2002 to 
April 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2004 and May 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Louisville, 
Kentucky, and Cleveland, Ohio, the latter by a special 
processing unit ("Tiger Team").  In the April 2004 
decision, the RO granted the Veteran's claim for service 
connection for a right knee disability and assigned an 
initial 10 percent rating for the condition retroactively 
effective from April 16, 2004, the day following her 
discharge from the military when she returned to life as a 
civilian.  She appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate her for times since the effective date of her 
award when her disability may have been more severe than at 
others).  The May 2005 decision, while confirming the initial 
10 percent rating for the right knee disability, also denied 
the Veteran's claim for service connection for a lumbosacral 
spine condition.

The RO in St. Petersburg, Florida, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.


FINDINGS OF FACT

1.  At worst, the Veteran's right knee flexion is limited to 
90 degrees (normal flexion is to 140 degrees), and she has 
normal, i.e., full extension to 0 degrees.  She does not have 
instability or ankylosis or her right knee.

2.  The Veteran was diagnosed with arthritis (degenerative 
changes) of the lumbar spine within one year of her 
separation from active duty.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5024, 5257, 5260, 5261 (2008).

2.  It is presumed the Veteran's lumbar spine disability, in 
particular her arthritis, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of letters 
dated in October 2003 and January 2005, the RO advised the 
Veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  For claims, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
amended to eliminate the requirement that VA also request 
that she submit any evidence in her possession that might 
substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued those VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in April 2004 and May 2005, respectively, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  



Moreover, in cases, as here, with the right knee disability 
claim, where the claim arose in another context - namely, 
the Veteran trying to establish her underlying entitlement to 
service connection, and this claim since has been granted and 
she has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, although not technically required for the right knee 
disability claim, a May 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of her claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that additional 
VCAA Dingess notice, the RO has readjudicated her claims in 
the April 2007 supplemental statement of the case (SSOC), 
including considering any additional evidence received or 
otherwise obtained in response to that additional notice.  
This is important to point out because if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of a claim, or if there was the notice was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In other words, it must be shown that the timing 
error in the provision of the VCAA notice is ultimately 
inconsequential and, therefore, harmless.  38 C.F.R. 
§ 20.1102.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA medical records, 
including the report of her most recent January 2007 VA 
compensation examination for a medical nexus opinion 
concerning the cause of her lumbar spine disability - and in 
particular, whether it is related to her military service, 
and to assess the severity of her right knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The report of that 
evaluation has the necessary objective clinical findings to 
make these determinations.  38 C.F.R. § 4.2.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2007).  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for her Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4..  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based upon the facts found.  That 
is to say, VA may "stage" the rating to compensate the 
Veteran for times since the effective date of her award when 
her disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that she is entitled to a higher initial 
rating for her service-connected right knee disability, 
currently evaluated as 10-percent disabling under 38 C.F.R. § 
4.71a, DCs 5260-5024.

The Rating Schedule indicates that the diseases under DCs 
5013 through 5024 will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Degenerative 
arthritis, DC 5003, also indicates to rate based on the 
extent of limitation of motion of the affect part - which, 
here, is the knee, so according to the requirements of DC 
5260 (for limitation of flexion) and 5261 (for extension).

According to DC 5003, when, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
(i.e., 0 percent) under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  And a higher 
20 percent rating is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1) in DC 5003 clarifies that these 20 and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.

Normal range of motion in the knee is from 0 to 140 degrees 
(extension to flexion).  38 C.F.R. § 4.71, Plate II.

According to DC 5260, a 10 percent will be assigned when 
flexion is limited to 45 degrees.  The next higher 20 percent 
rating requires flexion limited to 30 degrees, and the 
highest possible rating of 30 percent under this code 
requires flexion limited to only 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

According to DC 5261, a 10 percent will be assigned when 
extension is limited to 10 degrees.  The next higher rating 
of 20 percent requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
And a 50 percent rating, the highest possible under this 
code, requires extension limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
her pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when her symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



Where there is "other" impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent rating for moderate disability, and a 30 percent 
rating for severe disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
in this case because the medical evidence does not show the 
Veteran has this type of impairment.  Ankylosis, 
incidentally, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because, 
as will be explained, the Veteran is able to move her right 
knee joint in both flexion and extension, by definition, 
her right knee is not ankylosed.

On November 4, 2003, while still in the military, the Veteran 
had a medical board examination.  She stated that she had 
constant, slight pain requiring medication, and that her pain 
disturbed her sleep.  She rated her pain as a 2 on a scale of 
1-4.  On objective physical examination, her right knee 
flexion was from 0-130 degrees (normal is from 0-140 
degrees).  Examination also revealed a negative apprehension 
sign at the patellae, and a negative Lachman sign.  There was 
tenderness on stress of the medial collateral ligament and on 
the hamstrings at the medial aspect of the proximal tibia on 
the right.  There was no effusion or obvious laxity.  She did 
not have any difficulty hopping down from the examining 
table.  No sensory loss was found, and there was good muscle 
strength, bilaterally.  It was noted, however, that she was 
unable to participate in many social and other activities of 
daily living without extreme discomfort.  She walked with a 
slight antalagic gait secondary to the discomfort in her 
right knee.  It was also noted that her pain diminished her 
individual capacity to carry out some of her daily duties.  
Review of MRIs taken 5 days after her original injury in 
November 2002 showed no gross abnormalities.  The ligaments 
and menisci of her right knee were intact.  There was minimal 
effusion.  She was assigned a permanent 3 profile, with the 
limitations of no running, rucksack, or marching.

On November 25, 2003, also while still in the military, the 
Veteran had a VA physical examination.  She told the VA 
examiner that she had gained 30 pounds in the past 10 months 
because of her right knee injury, and that she was undergoing 
physical therapy for this knee.  On objective physical 
examination, her ranges of motion were:  active flexion 0-120 
degrees (normal is 0-140 degrees), passive flexion 0-125 
degrees (normal is 0-140 degrees), and extension to 0 degrees 
(normal is to 0 degrees).  The VA examiner noted the Veteran 
could sustain heavy physical activities without immediate 
distress.  She had full weightbearing 
non-antalgic gait and full muscle strength.  There was no 
erythema, warmth, edema, or crepitus of the right knee.  The 
Lachman's test was negative.  The VA examiner determined the 
Veteran had increased pain with weightbearing and slight 
decrease in range of motion.  She could not run or perform 
vigorous sports or continue to function as an active law 
enforcement patrolwoman.  She could perform unlimited walking 
and could ride an exercise bike for 30 minutes at a time.  In 
regards to DeLuca, her flexion after 5 repetitions was 0-112 
(normal is 0-140).  She said her pain level was a 9 on a 
scale of 1-10.

The Veteran's military service ended in April 2004.

Post-service, from January to March 2005, the Veteran was 
treated at a local VA Medical Center (VAMC) on an outpatient 
basis for her right knee disability.  She told her treating 
VA physicians that she had been experiencing right knee pain 
for 2 years.  She was doing physical therapy and taking 
medication for her pain.  She was provided an MRI of her 
right knee, which showed that she had a possible degenerative 
area of the medial meniscus, but at least a partial anterior 
cruciate ligament (ACL) tear of the right knee.  She was 
provided a knee brace.



In April 2005 the Veteran was afforded another VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The VA examiner noted the Veteran walked with a 
slightly antalgic gait, favoring her right lower extremity.  
She used a knee brace.  Her ranges of motion were:  flexion 
from 0-125 degrees -with pain, and extension from 0-10 
degrees.  The VA examiner noted the Veteran did not have 
significant effusion, but did have significant medial-sided 
tenderness.  The knee was stable to varus and valgus stress.  
She had a positive McMurray sign for pain over the medial 
aspect of her knee.  There was no lateral joint line 
tenderness.  The patellar grind test was negative.  She had 
full muscle strength.  The Lachman and posterior drawer tests 
were negative.  She had no complaints of instability.  She 
also did not describe any flare-ups.  The VA examiner's 
assessment was right knee pain, status post right knee 
arthroscopy in 2003 with a slight flexion contracture, 
painful in the arc of 0-10 degrees; now with persistent pain.

From July 2005 to August 2006, the Veteran was treated at a 
local VAMC on an outpatient basis for her right knee 
disability.  She reported chronic pain and loss of function.  
She continued to wear the knee brace.

In July 2005, specifically, range-of-motion testing was 
performed on the Veteran's right knee.  Her active flexion 
was from 0-90 degrees with pain (normal is from 
0-140 degrees), and her passive flexion was from 0-100 
degrees with pain starting at 90 degrees (normal is 0-140 
degrees).  She had moderate pain during the McMurray's test.  
She had moderate effusion and crepitation.  She also had 
palpable tenderness at the anterior joint line, mostly 
medially, but also lesser laterally.  The diagnosis was 
internal derangement and partial ACL tear of the right knee.  
The evaluating VA physician recommended the Veteran have 
another VA compensation examination because "she [was] more 
than 10 percent disabled with this [disability], especially 
with the limited range of motion alone."  The VA physician 
also noted the Veteran's right knee was preventing her from 
performing her job, which involved using the stairs. 



In August 2005 range-of-motion testing was again performed on 
the Veteran's right knee.  Her flexion was from 0-110 degrees 
active with pain (normal is from 
0-140 degrees) and from 0-110 degrees passively with pain 
starting at 90 degrees (normal is 0-140 degrees).  She had 
moderate pain during the McMurray's test.  She had moderate 
effusion and crepitation.  She also had palpable tenderness 
at the anterior joint line, mostly medially, but also lesser 
laterally.  She told the evaluating VA physician that she 
wanted to proceed with the arthroscopy with auto graft 
ACL reconstruction.

In January 2007 the Veteran was afforded another VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The Veteran told the VA examiner that she was 
experiencing pain and stiffness in her right knee.  She 
stated that she had moderate flare-ups with increased pain 
once a week.  The flare-ups would last for hours.  A knee 
brace was always required for walking.  She was only able to 
stand for 15-30 minutes.  She was able to walk more than 1/4 
mile, but less than one mile.  She did not experience:  
deformity, giving way, instability, weakness, inflammation, 
ankylosis, crepitation, clicks/snaps, grinding, patellar 
abnormality, effusion, dislocation, locking, or loss of a 
bone.  Upon examination, the VA examiner determined there was 
not evidence of abnormal weight-bearing.  The Veteran's 
ranges of motion were:  active flexion from 0-125 degrees 
with pain from 120-125 degrees (normal is from 0-140 
degrees), passive flexion from 0-140 degrees with pain from 
125-140 degrees (normal is from 0-140 degrees), and active 
and passive extension to 0 degrees (normal is to 0 degrees).  
The VA examiner noted the Veteran's meniscus was surgically 
absent.  She had medial joint line tenderness.  The 
McMurray's test was negative.  The VA examiner also noted the 
Veteran's right knee did affect her daily activities in the 
following ways:  chores and exercise - moderate, and sports - 
severe.  In regards to DeLuca, the VA examiner stated the 
Veteran did not have additional loss of motion on repetitive 
use.  At this examination, X-rays were also taken of the 
knee, which revealed the Veteran had a new linear lucency 
within the lateral aspect of the tibial plateau.  The VA 
examiner's impression was degenerative changes, grossly 
stable.  

As the above evidence of record illustrates, the Veteran has 
repeatedly exhibited normal extension of her right knee to 0 
degrees, and at worst her flexion has been limited to 90 
degrees, keeping in mind that to 140 degrees is normal.  
38 C.F.R. § 4.71, Plate II.  It is important for her to 
understand that these findings do not even meet the criteria 
for a noncompensable (i.e., 0 percent) rating under DCs 5260 
or 5261, much less the requirements for a compensable rating 
higher than 10 percent.  Therefore, it appears that her 
current 10 percent disability rating has been based on her 
complaints of persistent right knee pain, as well as the X-
ray evidence of arthritis in this knee.  Read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint (i.e., 10 percent), even if there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

Simply stated, the Veteran's chronic knee pain is the basis 
for the currently assigned 10 percent rating because, without 
consideration of it, she does not have compensable limitation 
of motion.  Therefore, in light of the fact that her right 
knee has full extension (to 0 degrees), and flexion far 
greater than 30 degrees, again, even considering her pain, 
there is simply no basis for assigning a disability rating 
higher than 10 percent under the range-of-motion criteria.  
In reaching this decision, the Board also notes that separate 
compensable ratings are not warranted under DCs 5260 and 5261 
since her right knee has not reached compensable levels for 
either extension or flexion limitation, as discussed in 
VAOPGCPREC 9-2004 (September 17, 2004).

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to the other factors discussed in DeLuca - namely, weakened 
movement, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  It bears reiterating that the 
Veteran does not have sufficient limitation of motion in her 
right knee, either on flexion or extension, and even 
considering her pain, to warrant even the minimum compensable 
rating of 10 percent under DCs 5260 and 5261.  So her current 
10 percent rating is the means of compensating her for the 
additional impairment - including additional limitation of 
motion, from her chronic pain from the degenerative changes 
in this knee.  Thus, she is already receiving the appropriate 
amount of compensation for the pain and other DeLuca factors.

Additionally, the Veteran is not entitled to a separate 
rating of 10 percent under DC 5257 for instability.  She 
wears a knee brace, but she has repeatedly admitted that she 
does not experience instability in her right knee, and none 
of the VA examiners have determined she has instability based 
on the results of the various tests specifically for this 
(McMurray's, Lachman, etc.).  Consequently, she may not 
receive separate ratings under DC 5003 (for her arthritis) 
and DC 5257 (for instability) because she does not have the 
required instability apart from the arthritis.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Lastly, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Court has clarified the analytical steps necessary to 
determine whether this special consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO 
must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).



During her rather recent January 2007 VA compensation 
examination, the Veteran indicated she was severely limited 
in the area of sports (presumably recreational), but only 
moderately limited in the other daily activities of her life.  
Additionally, although her knee disability prevents her from 
being a patrolwoman and also interferes with her ability to 
climb stairs during work, there is no evidence in the record 
that her right knee disability prevents her from doing 
sedentary work.  There also are no indications of excessive 
leave from work because of the disability or less than fully 
satisfactory performance appraisals.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Thus, the Board finds no evidence that the Veteran's 
disability has markedly interfered with her ability to work, 
meaning above and beyond that contemplated by her current 10 
percent schedular rating for her right knee disability 

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran  is not adequately compensated for her 
disability by the regular rating schedule.  With the possible 
exception of her surgery, all of her evaluation and treatment 
has been primarily on an outpatient basis, not as an 
inpatient.  So the Board is not required to remand this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).



Entitlement to Service Connection for a Lumbosacral Spine 
Disorder

The Veteran asserts that her current back pain resulted from 
an injury in service.

The RO originally classified the Veteran's claim as a 
secondary cause of action, that is, that her low back pain 
was proximately due to, the result of, or 
chronically aggravated by her service-connected right knee 
disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

During her January 2007 VA compensation examination, however, 
the Veteran clarified that she is asserting a direct, not 
secondary, theory of service connection.  Therefore, the 
Board will proceed to analyze her claim on this alternative 
basis.

The Veteran may be awarded service connection on a direct 
basis by showing that she currently has a disability 
resulting from a disease or an injury that was incurred in or 
aggravated by her military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Since arthritis is considered a chronic disease, it may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.



According to the applicable VA regulation, DCs 5003 and 5242, 
if the Veteran has X-ray confirmation of arthritis in her low 
back, then she is entitled to at least the minimum 
compensable rating of 10 percent - even if she does not have 
any actual limitation of motion.  This is because, as 
explained when adjudicating the claim concerning her right 
knee disability, read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint (i.e., 10 percent), even if there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.



"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

In this particular case at hand, the record shows the 
Veteran's predominant complaint since service has been low 
back pain.  Pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Thus, in the absence of competent medical 
evidence showing a known clinical diagnosis involving her low 
back, her claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for a 
past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  Here, however, VA 
outpatient x-rays from January 2005 and January 2007 indicate 
the Veteran has degenerative changes in her low back.  This 
is radiographic evidence of arthritis, and thus will be 
considered a clinical diagnosis for rating purposes.

Since she has proven the essential element of a current 
disability concerning her low back, the determinative issue 
is whether this disability was either incurred in or 
aggravated by the Veteran's military service, including 
whether the arthritis in particular may be presumed to have 
been incurred in service, having initially manifested within 
one year of her discharge.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."). See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

At the time the Veteran entered military service in 2002 
there were no noted defects concerning her lumbar spine or 
low back.  The Board must therefore presume that she entered 
service in sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In addition, this presumption has not been 
rebutted, since clear and unmistakable evidence does not show 
that her low back disorder pre-existed her military service.

The Veteran's STRs note that, in July and August 2002, she 
was seen for complaints of back pain, stating that she had 
fallen in the shower in June 2002.  She was diagnosed with a 
sacral contusion (bruise) in July 2002 and muscle strain in 
August 2002.  In November 2003 she had a medical board 
examination concerning her right knee, but which also 
revealed that her spine was normal.  Her military service 
ended in April 2004.



Post-service, the Veteran was treated at a local VAMC for her 
lumbar spine disability in January 2005, so within the one-
year presumptive period following her discharge.  She told 
the VA physician that she had been experiencing chronic 
low back pain since June 2002 when she fell during service.  
She pointed to "swelling" in her back, and the VA physician 
determined the "swelling" was merely fatty tissue.  An x-
ray of the Veteran's spine was taken, which showed no obvious 
acute fractures or dislocations; vertebral alignment was 
maintained.  There was, however, mild-to-moderate narrowing 
of the disc heights with minimal osteophytic spurring.  The 
VA physician, after reviewing this x-ray, determined the 
Veteran had a degenerative change in her spine.

In January 2007 the Veteran was afforded a VA compensation 
examination, in which the VA examiner reviewed the Veteran's 
claims file.  X-rays of her spine were provided as part of 
that examination.  The January 2007 X-rays, when compared to 
the prior January 2005 X-rays, demonstrated normal vertebral 
body height and relative preservation of disc heights.  There 
was stable facet hypertrophy at L3-S1.  There were no new 
findings since the January 2005 X-ray.  The VA examiner's 
impression was mild degenerative changes, grossly normal.  
The VA examiner concluded the Veteran's low back pain was 
"less likely as not (less than 50/50 probability) caused by 
or a result of fall in shower in 2004."  The VA examiner 
reasoned that the Veteran had a minor fall onto her back in 
2004, and currently had minimal symptoms in her back.  The VA 
examiner concluded that the low back pain should have 
resolved, especially with a diagnosis of only a sprain.  The 
VA examiner also concluded that the current symptoms were in 
no way related to the service-connected right knee.

Despite that January 2007 VA examiner's report, arthritis 
(degenerative changes) of the back was diagnosed relatively 
soon after service, in January 2005, and thus clearly during 
the one-year presumptive period.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.



The next question is whether the Veteran's arthritis 
manifested to a compensable degree of at least 10-percent 
disabling at the time of that initial showing.  Degenerative 
arthritis is rated under DC 5003, which refers the rater to 
the appropriate DCs based on limitation of motion of the 
specific joint - here, the lower back.  Although the January 
2005 report did not include findings from 
range-of-motion testing to allow the Veteran to receive a 
compensable rating under DCs 5235-5243, the fact that she had 
objective indications of pain, in addition to the 
degenerative changes, allows her to receive the minimum 
compensable rating of 10 percent under DC 5003.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  It is worth reiterating in this 
regard that, read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint (i.e., 10 
percent), even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Because of the initial manifestation of the arthritis to at 
least the required degree of 10-percent disabling within one 
year of the Veteran's discharge from the military, the Board 
must effectively presume this condition was incurred in 
service when, as here, there is no probative evidence 
rebutting this presumption.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In particular, there is no 
subsequent radiographic, i.e., X-ray evidence showing the 
absence of arthritis following the January 2005 report.  In 
fact, the January 2007 VA examination X-rays confirmed the 
Veteran has degenerative changes in her low back, albeit 
apparently only relatively mild at this point.

In conclusion, since the medical evidence shows that 
arthritis of the lumbar spine first became manifest to a 
compensable degree within one year of discharge from service, 
service connection for the low back arthritis is granted on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.




ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability is denied.

But the claim for service connection for a lumbosacral spine 
disability, in particular arthritis, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


